DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 11 and 19 have since been cancelled.
	Claims 1, 12, and 20 have since been amended.
	Claims 1-10, 12-18, and 20 are pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Allowable Subject Matter
Claims 1-10, 12-18, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ding et al. US 2015/0369617 and Lee  US 2019/0039613.
Ding discloses a system and method for integrating online navigation data with cached navigation data during active navigation in which, when a network connection is unavailable, the device utilized pre-existing offline navigation directions to generate and display navigation instructions for a user on a portable device. An indicator is shown to the user that the online navigation information is unavailable. 
Lee teaches to generate a local map indicating a geographical distribution of nearby vehicles located around the vehicle and based on the host vehicle. Essentially, Lee creates a “map” of nearby obstacles using sensors on the vehicle. 
However, as to independent claims 1, 12, and 20, the prior art of record fails to teach or suggest the following claimed subject matter:
“ in response to determining that preexisting map data of the environment is not available, adjusting operation of the autonomous driving vehicle from using preexisting map data to determine the path of the autonomous driving vehicle to generating and using locally generated map data to determine the path of the autonomous driving vehicle”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668